UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 7, 2011 Communication Intelligence Corporation (Exact name of registrant as specified in its charter) Delaware 000-19301 94-2790442 (State or other (Commission File Number) (I.R.S. Employer jurisdiction of Identification No.) incorporation) 275 Shoreline Drive, Suite 500 Redwood Shores, CA 94065 (Address of principal executive offices) (650) 802-7888 Registrant’s telephone number, including area code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 7, 2011, Communication Intelligence Corporation (the “Company”) announced that its common stock has been delisted from the Over-the-Counter Bulletin Board (“OTCBB”) as a result of the migration of the Company’s market makers away from the OTCBB to the OTC Markets Group Inc.’s quotation platforms.Going forward, the Company anticipates that its common stock will be quoted exclusively on OTCQB.A press release issued by the Company regarding the foregoing change is attached to this Form 8-K as Exhibit 99.1. The information in the press release attached as Exhibit 99.1 to this Form 8-K shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, nor shall such Exhibit 99.1 or any of the information contained therein be deemed incorporated by reference in any filing under the Securities Exchange Act of 1934 or the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release dated March 7, 2011 . - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Communication Intelligence Corporation Date: March 7, 2011 By: /s/ Andrea Goren Andrea Goren (Acting Chief Financial Officer) - 3 - EXHIBIT INDEX Exhibit No. Description Press release dated March 7, 2011 - 4 -
